Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, and 8-22 allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of records alone or in combination failed to teach for independent claims 1, 14 and 15, “generating a second set of audio streams by performing blind source separation on a rolling window applied to the first set of audio streams, the rolling window having a length of time that captures a wake word, wherein each audio stream in the second set of audio streams corresponds to a respective independent voice of the plurality of independent voices”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al.(US 2020/0219493 A1) teach: [0044] In accordance with another aspect of the present disclosure, there is provided a method that cancels multi-zone interference in a vehicle comprising: capturing one or more composite microphone signals containing signals associated with a desired talker; capturing one or more undesired microphone signals containing signals associated with one or more undesired talkers; decomposing the undesired microphone signals by associating one or more adaptive filters with each of the one or more undesired talkers and convolving each of the one or more adaptive filters with each of the one or more undesired microphone signals sourced by one of the undesired talkers to render separate models for each of the one or more undesired talkers; estimating the one or more undesired microphone signals for each of the one or more undesired talkers based on the decomposition; and processing the one or more composite microphone signals in response to the estimated one or more undesired microphone signals by subtracting the estimates of the one or more undesired microphone signals of each of the one or more undesired talkers from the composite microphone signals to render a desired talker signal. 
Hicks et al.(Us 2018/0286433 A1) teach: [0018] The technology described herein allows for controlling the direction of audio capture by a microphone array based on voice activity detection (VAD), which may include keyword spotting (KWS). For example, beam steering or otherwise controlling directional audio capture may be implemented based on preliminary outputs indicating the likelihood of presence of voice activity, or a particular keyword, in audio captured from a particular direction. These preliminary outputs may be referred to as soft-VAD outputs (for voice activity detection) or soft-KWS outputs (for keyword spotting), which may be used for determining a direction the captured audio from which is emphasized for subsequent processing. In some cases, determining the direction based on such soft-VAD outputs can help deemphasize acoustic signals originating from non-human dominant sound sources such as an air conditioner, humidifier, dehumidifier, vacuum cleaner, washer, dryer, or other machines or animals (e.g., pets). This in turn may improve the performance of an associated voice-activated device in such noisy environments. In some cases, determining the direction based on soft-KWS outputs may also improve the performance of a corresponding voice-activated device by accurately picking up a relevant voice command even when multiple other human speakers are speaking in the environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656